Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos.333-157529, 333-68868, 333-93105, 333-140419, and 333-69863 on FormS-8 and Registration Statement No.333-126424 on FormS-3 of our report dated March4, 2010, relating to the consolidated financial statements and the effectiveness of internal controls over financial reporting, of US Ecology,Inc. (formerly known as American Ecology Corporation) and subsidiaries, appearing in this Annual Report on Form10-K of US Ecology,Inc. for the year ended December31, 2009. /s/
